Case 3:16-md-02738-FLW-LHG Document 16132 Filed 12/22/20 Page 1 of 5 PageID: 122960




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


     IN RE: JOHNSON & JOHNSON                   Civil Action No. 3:16-md-2738-
     TALCUM POWDER PRODUCTS                     FLW-LHG
     MARKETING, SALES
     PRACTICES, AND PRODUCTS                    MDL No. 2738
     LIABILITY LITIGATION


     This Document Relates to All Cases



             PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
     PLAINTIFFS’ FIRST AMENDED MASTER LONG FORM COMPLAINT


          PLEASE TAKE NOTICE that, at 9:00 a.m. on January 19, 2021, or at

    such other time as set by the Court, Plaintiffs, by and through the Plaintiffs’

    Steering Committee (PSC), will move for leave to amend the First Amended

    Master Long Form Complaint.

          As fully discussed in Plaintiffs’ Memorandum of Law in Support of this

    Motion, attached as Exhibit A, Plaintiffs have discovered additional evidence in

    the course of this litigation since the filing of the First Amended Master Long

    Form Complaint and seek to amend the First Amended Master Long Form

    Complaint to reflect this additional information. A copy of the proposed Second

    Amended Master Long Form Complaint is attached as Exhibit B. Further, a
Case 3:16-md-02738-FLW-LHG Document 16132 Filed 12/22/20 Page 2 of 5 PageID: 122961




    redline version of the proposed Second Amended Master Long Form Complaint

    indicating the differences between the First Amended and Second Amended

    Master Long Form Complaint is attached as Exhibit C.

               Plaintiffs conferred with counsel for Defendants, and counsel for Defendants

    do not object to the filing of this motion.1

               For these reasons, Plaintiffs respectfully request that the Court grant leave to

    amend Plaintiffs’ First Amended Master Long Form Complaint. A proposed order

    is attached for the Court’s consideration.

    Dated:             December 22, 2020                 Respectfully submitted,

                                                         /s/ Michelle A. Parfitt
                                                         Michelle A. Parfitt
                                                         ASHCRAFT & GEREL, LLP
                                                         1825 K Street, NW, Suite 700
                                                         Washington, DC 20006
                                                         Tel: 202-783-6400
                                                         Fax: 202-416-6392
                                                         mparfitt@ashcraftlaw.com

                                                         /s/ P. Leigh O’Dell
                                                         P. Leigh O’Dell
                                                         BEASLEY, ALLEN, CROW, METHVIN,
                                                         PORTIS & MILES, P.C.
                                                         218 Commerce Street
                                                         Montgomery, AL 36104
                                                         Tel: 334-269-2343
                                                         Fax: 334-954-7555
                                                         Leigh.odell@beasleyallen.com

                                                         Plaintiffs’ Co-Lead Counsel

    1
        See Status Report and Proposed Joint Agenda for November 17, 2020 Status Conference at 2.

                                                             2
Case 3:16-md-02738-FLW-LHG Document 16132 Filed 12/22/20 Page 3 of 5 PageID: 122962




                                         /s/ Christopher M. Placitella
                                         Christopher M. Placitella
                                         COHEN, PLACITELLA & ROTH, P.C.
                                         127 Maple Avenue
                                         Red Bank, NJ 07701
                                         Tel: 732-747-9003
                                         Fax: 732-747-9004
                                         cplacitella@cprlaw.com

                                         Plaintiffs’ Liaison Counsel



    PLAINTIFFS’ EXECUTIVE COMMITTEE:

    Warren T. Burns                               Richard Golomb
    BURNS CHAREST LLP                             GOLOMB & HONIK, P.C.
    500 North Akard Street, Suite 2810            1515 Market Street, Suite 1100
    Dallas, TX 75201                              Philadelphia, PA 19102
    Tel: 469-904-4551                             Tel: 215-985-9177
    Fax: 469-444-5002                             rgolomb@golombhonik.com
    wburns@burnscharest.com

    Richard H. Meadow                             Hunter J. Shkolnik
    THE LANIER LAW FIRM PC                        NAPOLI SHKOLNIK PLLC
    6810 FM 1960 West                             360 Lexington Avenue, 11thFloor
    Houston, TX 77069                             New York, NY 10017
    Tel: 713-659-5200                             Tel: 212-397-1000
    Fax: 713-659-2204                             hunter@napolilaw.com
    richard.meadow@lanierlawfirm.com

    PLAINTIFFS’ STEERING COMMITTEE:

    Laurence S. Berman                            Timothy G. Blood
    Michael M. Weinkowitz                         BLOOD, HURST & O’REARDON,
    LEVIN, SEDRAN & BERMAN LLP                    LLP
    510 Walnut Street, Suite 500                  701 B Street, Suite 1700
    Philadelphia, PA 19106                        San Diego, CA 92101
    Tel: 215-592-1500                             Tel: 619-338-1100
                                           3
Case 3:16-md-02738-FLW-LHG Document 16132 Filed 12/22/20 Page 4 of 5 PageID: 122963




    Fax: 215-592-4663                          Fax: 619-338-1101
    lberman@lfsblaw.com                        tblood@bholaw.com

    Sindhu S. Daniel                           Jeff S. Gibson
    BARON & BUDD, P.C.                         WAGNER REESE, LLP
    3102 Oak Lawn Avenue, #1100                11939 N. Meridian St.
    Dallas, TX 75219                           Carmel, IN 46032
    Tel: 214-521-3605                          Tel: (317) 569-0000
    Fax: 214-520-1181                          Fax: (317) 569-8088
    sdaniel@baronbudd.com                      jgibson@wagnerreese.com

    Kristie M. Hightower                       Daniel R. Lapinski
    LUNDY, LUNDY, SOILEAU & SOUTH,             MOTLEY RICE LLC
    LLP                                        210 Lake Drive East, Suite 101
    501 Broad Street                           Cherry Hill, NJ 08002
    Lake Charles, LA 70601                     Tel: 856-667-0500
    Tel: 337-439-0707                          Fax: 856-667-5133
    Fax: 337-439-1029                          dlapinski@motleyrice.com
    khightower@lundylawllp.com

    Victoria Maniatis                          Carmen S. Scott
    SANDERS PHILLIPS GROSSMAN, LLC             MOTLEY RICE LLC
    100 Garden City Plaza, Suite 500           28 Bridgeside Boulevard
    Garden City, NJ 11530                      Mount Pleasant, SC 29464
    Tel: 516-640-3913                          Tel: 843-216-9162
    Fax: 516-741-0128                          Fax: 843-216-9450
    vmaniatis@thesandersfirm.com               cscott@motleyrice.com

    Eric H. Weinberg                           Richard L. Root
    THE WEINBERG LAW FIRM                      MORRIS BART, LLC
    149 Livingston Avenue                      Pan America Life Center
    New Brunswick, NJ 08901                    601 Poydras St., 24th Fl.
    Tel: 732-246-7080                          New Orleans, LA 70130
    Fax: 732-246-1981                          Tel. 504-525-8000
    ehw@erichweinberg.com                      Fax: 504-599-3392
                                               rroot@morrisbart.com
    Christopher V. Tisi
    LEVIN PAPANTONIO
    316 South Baylen St.
    Pensacola, FL 32502
                                         4
Case 3:16-md-02738-FLW-LHG Document 16132 Filed 12/22/20 Page 5 of 5 PageID: 122964




    (850) 435-7000
    ctisi@levinlaw.com




                                         5
